Title: To Thomas Jefferson from Robert Fulton, 5 August 1808
From: Fulton, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington August the 5th 1808
                  
                  

                  As my business will call me to the North river in January I wished immediately to proceed to the finish of 4 torpedo locks and as many copper cases, that if required I might be able to make a satisfactory experiment early on the meeting of congress, I have thought it of some importance that the experiment should be made early in the session, for should it prove satisfactory and give the fair prospect of a good result, they would then have time to deliberate on the mode of giving vigor and utility to the system and estimate the advantages to be drawn from it, To this end I on the first of August wrote to Mr Smith begging him to grant me two workmen for one month, their wages at 1½$ a day, would not 
                  
                     
                        
                           amount to more than
                           90
                           dollars
                        
                        
                           Materials
                           
                              40
                           
                           
                              Do
                           
                        
                        
                           Total 
                           
                           130
                           
                        
                     
                  
                  The following is his answer
                  Sir your favor of yesterday I have just received Consistantly with the arrangements of this department I cannot this year authorize the expenditure of any more money in any form whatever on the tropedo project 
                  Respectfully
                  
                     Rt. Smith 
                     
                  
                  
                     I have this day written to Mr Smith that if he will allow me two workmen and the materials I will pay their wages and trust to the future resources & feelings of government for reimbursement—
                     Considering that in france and in England the whole opposition I met with was from gentlemen of the marine, and Knowing that they are hostile to my plan here my feelings are naturally alive to every coldness and procrastination I may meet with—But it is not to the Genius, good judgement, Talents, Spirit, or broad thinking of any part of our marine that I look for the aid which will bring torpedo practice to such perfection as I know will make it the cheapest and infinately the most effecient defence of our coast and harbours; as far as I have seen they in talents do not Surpass the common standerd of Mankind and never will throw new lights on the world; It is to men of your capacious thought whose Analyzing mind can reason from analogy, can see the arts each year developing and man progressing from our present State to better things; that I look for assistance.—
                     In this business I have Volunteered my services. I know my whole plan is practicible and not difficult of execution. it requires only practice, may I calculate on your support and you shall not be disappointed? have the goodness to let me know your wishes 
                     With the greatest respect and Admiration of your Virtues Yours
                  
                  
                     Rob Fulton 
                     
                  
               